DETAILED ACTION
1. Applicant's response, filed 17 December 2020, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
3. Claims 1-13 are cancelled.
Claims 26-38 are newly added.
Claims 14-38 are currently pending and under examination herein.
Claims 14-38 are rejected.
Claims 15-16 and 26-27 are objected to.

Nucleotide and/or Amino Acid Sequence Disclosures
4. REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in 
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - Sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for sequences must appear either in the drawings or in the Brief Description of the Drawings.

Required response – Applicant must provide:

Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.


Drawings
5. The previously recited objections to the drawings are withdrawn in view of the amendments filed 17 December 2020. The drawings remain objected to because they contain sequence disclosures without a SEQ ID NO identified for each sequence disclosure. 

Specification
6. The objection to the disclosure is withdrawn in view of the amendments filed 17 December 2020.

Claim Objections
7. The objections to claims 14-15 and 25 are withdrawn in view of the claim amendments filed 17 December 2020.

8. Claims 15-16 and 26-27 are objected to because of the following informalities: 
Claims 15 and 26: “allele of the of heterozygous polymorphisms” in line 4 should be “allele of the heterozygous polymorphisms”.
Claims 16 and 27: “wherein the file is VCF file” should be “wherein the file is a VCF file”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


9. The previously recited rejection of claims 14-25 under 35 U.S.C. 112(b) is withdrawn in view of the claim amendments filed 17 December 2020. However, the amendments to the claims have necessitated new grounds of rejection under 35 U.S.C. 112(b), as set forth below.

10. Claims 17-22, 29-31, and 35-38 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. This rejection is newly recited and necessitated by claim amendment.
Claim 17, and those claims dependent therefrom, recite the limitation “processing the DNA sample to produce an enriched DNA sample enriched for DNA from the first segment of the genomic DNA”. However, the limitations of claim 14, from which claim 17 depends, recite limitations that the first segment comprises the first indel but not the second indel and that the sequencing produces reads including a first read containing the sequencing of the first indel and a second read containing the sequence of the second indel, examining the sequence reads, including the first and second reads, and producing pseudo-reference genomes based on the sequence of the first and second indel alleles obtained from the sequencing and examination steps. Teer et al. (Genome Research 2010, vol. 20, pgs. 1420-1431; newly cited) discloses a review of genomic enrichment techniques (abstract). Teer et al. discloses that genomic enrichment techniques result in a selection of only the regions that are enriched and sequencing only those regions (Fig. 1; pg. 1428, col. 2, para. 3 to pg. 1430, col. 2, para. 2). Since claim 17 enriches for only the first segment, which comprises the first indel allele and not the second indel allele, only the first indel allele is enriched and there is no second indel allele present in the sample that is sequenced. As such, it is unclear how the remaining steps of the claims would produce reads for the second indel allele, examine reads including the second indel allele, or produce a second pseudo-reference genome for the second indel allele from the examined 
Claim 21 recites “further comprising determining a complete haplotype using the first indel allele”. However, claim 14, from which claim 21 depends, recites a step of “developing a complete or partial haplotype from alleles of the first segment, wherein one allele of the partial or complete haplotype is the first indel allele”. It is unclear if the limitation of claim 21 is intended to limit the step of claim 14 to only developing a complete haplotype or if the limitation of claim 21 is intended to recite an additional step of determining an additional complete haplotype since the claim states that the method further comprises a step of determining a complete haplotype. For examination purposes, it is interpreted that the limitation of claim 21 is intended to further limit the step of claim 14 to determine a complete haplotype. If this interpretation is correct, it is suggested to amend claim 21 to clarify that it is further limiting the step of claim 14 rather than adding an additional step to the method of claim 14. 
Claim 29, and the claim dependent therefrom, recite “the first haplotype”. There is no previous recitation of a first haplotype in claim 29 or claims 28 and 25, from which claim 29 depends. For examination purposes, it is interpreted that the first haplotype refers to either the partial or complete haplotype recited in claim 25.
Claim 31 recites “wherein the instructions further comprise instructions for: determining a complete haplotype using the first indel allele”. However, claim 25, from which claim 31 depends, recites a step of “developing a complete or partial haplotype from alleles of the first segment, wherein one allele of the partial or complete haplotype is the first indel allele”. It is unclear if the limitation of claim 31 is intended to limit the step of claim 25 to only developing a complete haplotype or if the limitation of claim 31 is intended to recite an additional step of determining an additional complete haplotype since the claim states that the instructions further comprise instructions for determining a complete haplotype. For examination purposes, it is interpreted that the limitation of claim 31 is intended to further limit the step of claim 25 to 
The term "at least about 10,000 reads" in claims 35 and 38 is a relative term which renders the claim indefinite.  The term "at least about 10,000 reads" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, the term “about” is an approximation and nothing the .


Response to Arguments
11. Applicant’s arguments with respect to the previously recited rejection under 35 U.S.C. 112(b) have been considered but are moot because they do not pertain to the new grounds of rejection set forth above. 

35 USC § 112(d)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

12. Claims 24 and 34 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. This rejection is newly recited and necessitated by claim amendment.  

Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

13. Claims 14-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Any newly recited portions herein are necessitated by claim amendment.
In accordance with MPEP § 2106, claims found to recite statutory subject matter (Step 1: YES) are then analyzed to determine if the claims recite any concepts that equate to an abstract idea, law of nature or natural phenomenon (Step 2A, Prong 1). In the instant 
Claims 14 and 25 recite examining sequence reads, including a first and second read, to identify and characterize the plurality of heterozygous polymorphisms including the first heterozygous indel polymorphism, wherein each of the plurality of heterozygous polymorphisms is characterized by a genome location and sequences of each allele; modifying a reference genome to produce two pseudo-reference genomes, a first pseudo-reference genome representing the sequence of the first indel allele at a genome location of the first heterozygous indel polymorphism and a second pseudo-reference genome representing the sequence of the second indel allele at the genome location of the heterozygous indel polymorphism; selecting the first pseudo-reference genome for reads from the first segment based on a higher scoring alignment; and developing a partial or complete haplotype from alleles of the first segment, wherein one allele of the partial or complete haplotype is the first indel allele. 
Claims 15 and 26 recite using genome location and allele sequences, including sequences of the first and second indel alleles, in a list from a file to prepare the first and second pseudo-reference genomes. 
Claims 20 and 29 recite selecting a group of the aligned reads that belong to a first island on the first pseudo-reference genome and using alleles from the group of aligned reads to define the first haplotype or a portion of the first haplotype. 
Claims 21 and 31 recite determining a complete haplotype using the first indel allele. 
Claims 22 and 32 limit the size of the first segment to at least about 100 kb. 
Claims 23 and 33 limit at least one of the first and second alleles to an insertion allele. 
Claims 24 and 34 recite that selecting the first pseudo-reference genome for reads from the first segment comprises comparing scores for alignment of the sequence reads at the genome location of the indel polymorphism for the first pseudo-reference genome and the second pseudo-reference genome.
Claims 30 and 37 recite that the instructions for selecting the group of aligned reads that belong to a first island on the first pseudo-reference gnome comprises instructions for determining distances separating adjacent ones of the aligned reads on the reference genome, wherein the separation distances between adjacent aligned reads fall into at least two groups distinguishable by the magnitude of their separation distances. 
Claims 35 and 38 recite that the instructions for examining the sequence reads comprise instructions for examining at least about 10,000 reads.
The limitations for identifying and characterizing polymorphisms in sequence reads equate to comparison steps that can be practically performed in the human mind as the number of sequence reads in the simplest embodiment of the invention is at least two. The comparison of sequences to determine alterations was identified as a task that can be performed mentally by the courts in University of Utah Research Foundation v. Ambry Genetics Corp, 774 F.3d 755, 763 (Fed. Cir. 2014). Even in those embodiments where in the number of reads is at least about 10,000 reads, the human mind is still capable of comparing the sequences of those reads to a reference and identifying the differences. The fact that the process would take a long time does not preclude the human mind from being capable of performing this process. In addition, the limitations for determining which pseudo-reference genome provides better alignment, selecting an indel as belonging to the first segment, developing a complete or partial haplotype and Step 2A, Prong 1: YES). 
Claims found to recite a judicial exception under Step 2A, Prong 1 are then further analyzed to determine if the claims as a whole integrate the recited judicial exception into a practical application or not (Step 2A, Prong 2
Claims 14 and 25 recite sequencing the DNA sample including the first segment to produce a plurality of sequence reads, electronically formatting the first and second pseudo-reference genomes and computationally aligning the first plurality of sequence reads to the first and second pseudo-reference genomes. Claim 25 also recites limitations for a sequencer and a processor and computer-readable storage media that includes instructions for carrying out the above mentioned steps.
Claims 15-16 and 26-27 recite limitations for generating a VCF file.
Claims 17-18 recite limitations for enriching a DNA sample for a first segment that is at least about 50 kb in length and sequencing the enriched DNA sample.
Claims 19 and 28 recite limitations on the reads aligning in clusters on the two pseudo-reference genomes.
Claim 36 recites tagging the first segment with an index or a partial index at multiple locations along the first segments length.
The limitations for enriching the DNA sample, tagging the first segment, sequencing the DNA sample and computationally aligning the DNA sample merely serve to produce data utilized in the mental process steps of the claims and there is no indication that these elements integrate the recited judicial exception in any way beyond serving as means to gather data for the mental process.. While claim 25 recites limitations to perform the recited mental steps on generic computer components of a processor and computer readable media. However, these steps equate to mere instructions to implement the abstract idea on a generic computer. Claims 14-16 and 25-27 also recite limitations regarding the a file format or format of the pseudo-genomes in electronic format, the instant specification at pg. 45, lines 3-7 indicates that the data is stored in conventional formats and therefore equate to a general format or function of a generic computer. As such, these limitations equate to mere instructions to implement the Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984. Thus, claims 14-38 are directed to an abstract idea (Step 2A, Prong 2: NO).
Claims found to be directed to a judicial exception are then further evaluated to determine if the claims recite an inventive concept that provides significantly more than the judicial exception itself (Step 2B). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite additional elements that equate to mere instructions to apply the recited exception in a generic way or in a generic computing environment, or that equate to well-understood, routine and conventional activities. The instant claims recite the following additional elements:
Claims 14 and 25 recite sequencing the DNA sample including the first segment to produce a plurality of sequence reads, electronically formatting the first and second pseudo-reference genomes and computationally aligning the first plurality of sequence reads to the first and second pseudo-reference genomes. Claim 25 also recites limitations for a sequencer and a processor and computer-readable storage media that includes instructions for carrying out the above mentioned steps.
Claims 15-16 and 26-27 recite limitations for generating a VCF file.
Claims 17-18 recite limitations for enriching a DNA sample for a first segment that is at least about 50 kb in length and sequencing the enriched DNA sample.
Claims 19 and 28 recite limitations on the reads aligning in clusters on the two pseudo-reference genomes.
Claim 36 recites tagging the first segment with an index or a partial index at multiple locations along the first segments length.
Nature Reviews Genetics Jan 2010, vol. 11, pgs. 31-46; previously cited) and Mamanova et al. (Nature Methods 2010, vol. 7, No. 2, pgs. 111-118; newly cited). The instant specification at pg. 9, lines 4-11 states that the method and system using conventional techniques and apparatus known to those of skill in the art. The courts have recognized that techniques of amplifying and detecting DNA, analyzing DNA to provide sequence information or detect allelic variants, and amplifying and sequencing nucleic acids are well-understood, routine and conventional in Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); and University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014). Furthermore, Metzker et al. discloses a review on commercially available technologies for sequencing, genome alignment and assembly approaches that are commonly used as well as commonly used, commercially available enrichment procedures (abstract; pg. 31, col. 2, para. 1 to pg. 41, col. 2, para. 2). As such the steps of enrichment, sequencing and alignment are well-understood, routine and conventional. In addition, Mamanova et al. discloses that barcoding samples is a conventional Deep Sequencing Data Analysis. Humana Press, Totowa, NJ, 2013. 137-158; previously cited). Isakov et al. discloses that the utilization of variant call formats is a common file format for storing called variants (pg. 147, para. 2). The additional elements do not comprise an inventive concept when considered individually or as an ordered combination that transforms the claimed judicial exception into a patent-eligible application of the judicial exception. Therefore, the claims do not amount to significantly more than the judicial exception itself (Step 2B: No). As such, claims 14-38 are not patent eligible.

	Response to Arguments
Applicant's arguments filed 17 December 2020 have been fully considered but they are not persuasive. 
14. Applicant asserts that the instant claims improve the function of genomic aligning and phasing tools that can determine haplotypes containing indel polymorphisms by providing two pseudo-reference genomes (pg. 14, para. 3 to pg. 16, para. 2 of Applicant’s Remarks). Specifically, Applicant asserts that the two pseudo-reference genomes are novel data constructs that improve the way a computer operates by efficiently and effectively aligning indel containing reads and flanking reads (pg. 15, para. 3 to pg. 16, para. 1 of Applicant’s Remarks). This argument is not persuasive.
MPEP 2106.05(a) sets forth: 
If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea. McRO, 837 F.3d at 1313-14, 120 USPQ2d at 1100-01. In contrast, the court in Affinity Labs of Tex. v. DirecTV, LLC relied on the specification’s failure to provide details regarding the manner in which the invention accomplished the alleged improvement when holding the claimed methods of delivering broadcast content to cellphones ineligible. 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016).
While Applicant asserts that the pseudo-reference genomes are novel data constructs, Applicant’s remarks also state that “The pseudo-reference genomes of the claimed invention are data constructs like conventional reference sequences, but they replace the standard or generic allele value at the location of an indel polymorphism with representations of a first indel allele and a second indel allele” on pg. 15, para. 2. Furthermore, the instant specification at pg. 45, lines 3-7 indicates that the data is stored in conventional formats. Therefore, it appears that the novel portion of these data constructs is not the constructs themselves or the particular manner in which they are formatted or constructed that results in an improvement in the functioning of a computer. Rather, the novel portion of these data constructs is what data is stored in them. The courts stated that an improvement to information stored by a database/data structure is not equivalent to an improvement in the database’s/data structures functionality and thus is not sufficient to demonstrate an improvement in computer functionality in BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1287-88, 127 USPQ2d 1688, 1693-94 (Fed. Cir. 2018). 

15. Applicant asserts that claims cannot be implemented without a computer or machine processor because they are drawn to computational or sequencing technology and thus are practically impossible to perform and point to sections of the specification that discuss that alignment of thousands of reads to a genome is not abstract (pg. 16, paras. 3-4 of Applicant’s Remarks). This argument is not persuasive.
As discussed in the above rejection, the steps of alignment of reads to a genome are not indicated as being mental process steps but are indicated as additional elements of the claim. However, whether the claim recites elements that are in addition the recited judicial exception does not negate the fact that other elements of the claim equate to a mental process as claimed. When considering the claim as a whole, the step of aligning does not integrate the recited judicial exception into a practical application or provide significantly more than the recited judicial exception itself. Therefore, the claim is not patent eligible and is found to be directed to an abstract idea, in accordance with the guidance for determination of the patent eligibility of claims set forth in MPEP 2106.

16. Applicant asserts that limitation of claim 36 allows for better phasing because it allows computationally efficient techniques for identifying alleles that originated from a common nucleic acid segment (pg. 16, para. 6 to pg. 17, para. 1 of Applicant’s Remarks). This argument is not persuasive.
While Applicant asserts that tagging of the first segment results in better phasing because it allows for more efficient determination of the alleles in the region, there is no indication that the claimed invention utilizes the tagging information either in the alignment procedure or the determination of either a complete or partial haplotype. With a clear indication or explanation of how this additional element is integrated with the recited judicial exception, there cannot be a finding that the claimed integrates the recited judicial exception into a 

17. Applicant asserts that segment tagging techniques, such as the tagmentation and transposome technique, are not routine and are not described in the cited art on phasing and alignment (pg. 17, para. 2 of Applicant’s Remarks). This argument is not persuasive.
As discussed in the above limitation, the concept of adding a particular index or barcode to sequence reads is well-understood, routine and conventional in the art of sequencing. Specifically, Mamanova et al. discloses that barcoding samples is a conventional technique to enable economic sequencing of multiple samples in a single lane (pg. 112, col. 2, para. 5 to pg. 113, col. 1, para. 1). While the instant claims recite tagging the first segment, the claims do not exclude tagging other sequence reads from the same sample with the same tag. Therefore, under the broadest reasonable interpretation of the instant claim limitations, the additional elements equates to well-understood, routine and conventional activity. In response to applicant's argument regarding the particular tagging methods in the specification, it is noted that these features are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Claim Rejections - 35 USC § 103
18. The rejection of claims 14-16 and 23-25 under 35 U.S.C. 103 as being unpatentable over Kural (US 10,078,724 B2; effective filing date 10/18/2013; newly cited) in view of Duitama et al. (Proceedings of the First ACM International Conference on Bioinformatics and Computational Biology, Niagara Falls, NY, USA 2010, pgs. 160-169; IDS document) is withdrawn in view of the claim amendments filed 17 December 2020.

19. The rejection of claims 17-22 under 35 U.S.C. 103 as being unpatentable over Kural (US 10,078,724 B2; effective filing date 10/18/2013; newly cited) in view of Duitama et al. (Proceedings of the First ACM International Conference on Bioinformatics and Computational Biology, Niagara Falls, NY, USA 2010, pgs. 160-169; IDS document) as applied to claim 14 above, and further in view of Kaper et al. (PNAS April 2013, vol. 110, no. 14, pgs. 5552-5557; newly cited) is withdrawn in view of the claim amendments filed 17 December 2020.

Conclusion
20. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


E-mail Communications Authorization
21. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
	22. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249.  The examiner can normally be reached on M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/OLIVIA M. WISE/Primary Examiner, Art Unit 1631